Exhibit 10(d)(i)

 


BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

(Formerly the Becton, Dickinson and Company Salary and Bonus Deferral Plan)

 

Amended and Restated as of March 27, 2007

 

--------------------------------------------------------------------------------



BECTON, DICKINSON AND COMPANY DEFERRED COMPENSATION PLAN Amended and Restated as
of March 27, 2007   TABLE OF CONTENTS   ARTICLE I 
Definitions 
2 
                         Section 1.1  “Accounts” 
2 
                   Section 1.2  “Annual Open Enrollment Period” 
2 
                   Section 1.3  “Base Salary” 
2 
                   Section 1.4  “Board of Directors” 
2 
                   Section 1.5  “Bonus” 
2 
                   Section 1.6  “Change in Control” 
2 
                   Section 1.7  “Code” 
4 
                   Section 1.8  “Committee” 
4 
                   Section 1.9  “Common Stock” 
4 
                   Section 1.10  “Company” 
4 
                   Section 1.11  “Company Discretionary Credits” 
4 
                   Section 1.12  “Company Discretionary Credit Account” 
4 
                   Section 1.13  “Company Matching Credits” 
4 
                   Section 1.14  “Company Matching Credit Account” 
4 
                   Section 1.15  “Deferral Election” 
4 
                   Section 1.16  “Deferred Bonus” 
4 
                   Section 1.17  “Deferred Bonus Account” 
4 
                   Section 1.18  “Deferred Bonus Election” 
5 
                   Section 1.19  “Deferred Equity-Based Compensation” 
5 
                   Section 1.20  “Deferred Equity-Based Compensation Account” 
5 
                   Section 1.21  “Deferred Equity-Based Compensation Election” 
5 
                   Section 1.22  “Deferred Salary” 
5 
                   Section 1.23  “Deferred Salary Account” 
5 
                   Section 1.24  “Deferred Salary Election” 
5 
                   Section 1.25  “Deferred SERP Distribution” 
5 
                   Section 1.26  “Deferred SERP Distribution Account” 
5 
                   Section 1.27  “Deferred SERP Distribution Election” 
5 
                   Section 1.28  “Deferred Stock Account” 
5 
                   Section 1.29  “Deferred Stock Election” 
5 
                   Section 1.30  “Disabled” 
6 
                   Section 1.31  “Dividend Reinvestment Return” 
6 
                   Section 1.32  “Equity-Based Compensation” 
6 
                   Section 1.33  “Equity-Based Compensation Plan” 
6 
                   Section 1.34  “ERISA” 
6 
                   Section 1.35  “Fiscal Year” 
6 
                   Section 1.36  “Investment Election” 
6 
                   Section 1.37  “Investment Options” 
6 
                   Section 1.38  “NYSE” 
6 


 

--------------------------------------------------------------------------------



                   Section 1.39  “Other Stock-Based Awards”  6                 
   Section 1.40  “Participant”  6                     Section 1.41  “Performance
Units”  6                     Section 1.42  “Plan”  6                   
 Section 1.43  “Plan Year” means the calendar year  7                   
 Section 1.44  “Restricted Stock Units”  7                     Section 1.45 
“SERP”  7                     Section 1.46  “Stock Award Plan”  7               
     Section 1.47  “Stock Trust”  7  ARTICLE II  Eligibility and Participation 
8                     Section 2.1  Eligibility  8                     Section
2.2  Participation  8  ARTICLE III  Deferral Elections and Deferral Periods  11 
                   Section 3.1  Deferred Salary Election  11                   
 Section 3.2  Deferred Bonus Election  11                     Section 3.3 
Deferred Equity-Based Compensation Election  12                     Section 3.4 
Deferred SERP Distribution Election  13                     Section 3.5  Company
Matching Credits  13                     Section 3.6  Company Discretionary
Credits  14                     Section 3.7  Deferral Period  14               
     Section 3.8  Modification of Deferral Period  14  ARTICLE IV  Participants’
Accounts  16                     Section 4.1  Crediting of Employee Deferrals
and Company Matching      and Discretionary Credits  16                   
 Section 4.2  Investment Election  16                     Section 4.3 
Hypothetical Earnings  16                     Section 4.4  Vesting  19         
           Section 4.5  Account Statements  19  ARTICLE V  Distributions and
Withdrawals  20                     Section 5.1  Timing of Distribution  20     
               Section 5.2  Form of Distribution  23  ARTICLE VI  General
Provisions  26                     Section 6.1  Unsecured Promise to Pay  26   
                 Section 6.2  Plan Unfunded  26                     Section 6.3 
Designation of Beneficiary  26                     Section 6.4  Expenses  27   
                 Section 6.5  Voting Common Stock  27                   
 Section 6.6  Non-Assignability  27                     Section 6.7  Mandatory
Deferral  27                     Section 6.8  Employment/Participation Rights 
27      -ii-


--------------------------------------------------------------------------------



                   Section 6.9    Severability 
28 
                   Section 6.10  No Individual Liability 
28 
                   Section 6.11  Tax Withholding 
28 
                   Section 6.12  Applicable Law 
29 
                   Section 6.13  Incompetency 
29 
                   Section 6.14  Notice of Address 
29 
ARTICLE VII  Administration 
30 
                   Section 7.1    Committee 
30 
                   Section 7.2    Claims Procedure 
30 
ARTICLE VIII  Amendment, Termination and Effective Date 
31 
                   Section 8.1    Amendment of the Plan 
31 
                   Section 8.2    Termination of the Plan 
31 
                   Section 8.3    No Impairment of Benefits 
31 
                   Section 8.4    Effective Date 
31 


-iii-

--------------------------------------------------------------------------------



BECTON, DICKINSON AND COMPANY

DEFERRED COMPENSATION PLAN

Amended and Restated as of March 27, 2007

FOREWORD


Effective as of August 1, 1994 (the “Effective Date”), Becton, Dickinson and
Company (the “Company”) adopted the Becton, Dickinson and Company Salary and
Bonus Deferral Plan (the “Plan”) for the benefit of certain of its employees.
The Plan is intended to be an unfunded plan of deferred compensation primarily
for the benefit of a select group of management and highly compensated
employees. To the extent that the Plan permits the voluntary deferral of
bonuses, the Plan is intended to amend and replace the Bonus Deferral Option of
the Becton, Dickinson and Company Executive Bonus Plan.

The purpose of the Plan is to permit those employees of the Company who are part
of a select group of management or highly compensated employees to defer,
pursuant to the provisions of the Plan, a portion of the salaries, bonuses and
other remuneration (including certain equity-based compensation) otherwise
payable to them.

Effective as of August 15, 1996, the Board of Directors of the Company amended
the Plan to permit Participants to have their deferred salaries or deferred
bonuses considered to be invested in Common Stock of the Company, to permit
those Participants to vote a number of shares of Common Stock equal to the
number considered to be held for their benefit under the Plan, and for certain
other purposes.

Effective as of November 1, 2001, the Plan is amended and restated to rename the
Plan as the Becton, Dickinson and Company Deferred Compensation Plan, and to
modify the deferral opportunities and the distribution and withdrawal options
under the Plan, and to make certain other modifications deemed desirable.

Effective as of March 22, 2004, the Plan is amended and restated to permit
participants to defer certain equity-based compensation awarded under the
Becton, Dickinson and Company Stock Award Plan (the “Stock Award Plan”) and the
Becton, Dickinson and Company 2004 Employee and Director Equity-Based
Compensation Plan (the “Equity-Based Compensation Plan”) and to clarify the
Committee’s discretion to require Deferral Elections to be made earlier than
September 30 of a Plan Year with respect to amounts to be paid in a year or
years following the Plan Year.

Effective as of March 27, 2007, the Plan is amended and restated to expand the
instances in which Participants would receive Company Matching Credits.

--------------------------------------------------------------------------------




ARTICLE I

Definitions

 

      Section 1.1 “Accounts” means the bookkeeping accounts established under
the Plan, if any, on behalf of a Participant and includes earnings credited
thereon or losses charged thereto.

      Section 1.2 “Annual Open Enrollment Period” means the annual period
designated by the Committee, which ends not later than the December 31 of a Plan
Year, during which a Participant may make or change elections to defer annual
Base Salary, Bonuses, Equity-Based Compensation, and SERP distributions.
Notwithstanding the foregoing, the Annual Open Enrollment Period for 2001 shall
be the period designated by the Committee which ends not later than November 9,
2001.

      Section 1.3 “Base Salary” means the base salary or wages otherwise taken
into account under the Becton, Dickinson and Company Savings Incentive Plan,
determined in accordance with the provisions of such plan, but without regard to
the limitation on compensation otherwise required under Code section 401(a)(17),
and without regard to any deferrals of the foregoing of compensation under this
or any other plan of deferred compensation maintained by the Company.

      Section 1.4 “Board of Directors” means the Board of Directors of the
Company.

      Section 1.5 “Bonus” means the annual bonus payable under the Company’s
Performance Incentive Plan, or any successor thereto. 

      Section 1.6  “Change in Control” of the Company means any of the following
events: 


        (1) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 1.6, the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or main
tained by the Company or any affiliated company, (iv) any acquisition by any
corporation pursuant to a transaction that complies with Sections 1.6(3)(A),
1.6(3)(B) and 1.6(3)(C), or (v) any acquisition that the Board determines, in
good faith, was inadvertent, if the acquiring Person divests as promptly as
practicable a sufficient amount of the Outstanding Company Common Stock and/or
the Outstanding              

 

 

--------------------------------------------------------------------------------



 

Company Voting Securities, as applicable, to reverse such acquisition of 25% or
more thereof.

      (2) Individuals who, as of April 24, 2000, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
April 24, 2000 whose election, or nomination for election as a director by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

      (3) Consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 25% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

      (4) Approval by the shareholders of the Company of a complete liquidation
or dissolution of the Company.

             

 

 

 

--------------------------------------------------------------------------------




      Section 1.7  “Code” means the Internal Revenue Code of 1986, as amended,
or any successor statute. 

      Section 1.8 “Committee” means the committee that is responsible for
administering the Plan. The Committee shall consist of three or more employees
of the Company as determined by, and appointed by, the Board of Directors. The
Committee may delegate pursuant to a written authorization (including, by way of
illustration, through a contract, memorandum, or other written delegation
document) any or all of its responsibilities involving ongoing day-to-day
administration or ministerial acts, as set forth in this Plan to one or more
individuals or service-providers. In any case where this Plan refers to the
Committee, such reference is deemed to be a reference to any delegate of the
Committee appointed for such purpose.

      Section 1.9 “Common Stock” means the common stock ($1.00 par value) of the
Company, including any shares into which it may be split, subdivided or
combined.

      Section 1.10 “Company” means Becton, Dickinson and Company and any
successor to such corporation by merger, purchase or otherwise.

      Section 1.11 “Company Discretionary Credits” means the amounts credited to
a Participant’s Company Discretionary Credit Account, if any, pursuant to
Section 3.6.

      Section 1.12 “Company Discretionary Credit Account” means the bookkeeping
account established under Section 3.6, if any, on behalf of a Participant and
includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

      Section 1.13 “Company Matching Credits” means the amounts credited to a
Participant’s Company Matching Credit Account, if any, pursuant to Section 3.5.

      Section 1.14 “Company Matching Credit Account” means the bookkeeping
account established under Section 3.5, if any, on behalf of a Participant and
includes any earnings credited thereon or losses charged thereto pursuant to
Article IV.

      Section 1.15 “Deferral Election” means the Participant’s election to
participate in this Plan and defer amounts eligible for deferral in accordance
with the Plan terms. Except as the context otherwise requires, references herein
to Deferral Elections include any subsequent modifications of a prior Deferral
Election.

      Section 1.16 “Deferred Bonus” means the amount of a Participant’s Bonus
that such Participant has elected to defer until a later year pursuant to an
election under Section 3.2. Reference in this Plan to a Participant’s “Basic
Deferred Bonus” shall mean the first six percent (6%) of a Participant’s Bonus
that such Participant has elected to defer under this Plan in any Plan Year.
Reference in this Plan to a Participant’s “Supplemental Deferred Bonus” shall
mean any Bonus deferred by a Participant under the Plan that does not constitute
Basic Deferred Bonus.

      Section 1.17 “Deferred Bonus Account” means the bookkeeping account
established under Section 3.2 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Article IV.

 

--------------------------------------------------------------------------------



      Section 1.18 “Deferred Bonus Election” means the election by a Participant
under Section 3.2 to defer a portion of the Participant’s Bonus until a later
year.

      Section 1.19 “Deferred Equity-Based Compensation” means the amount of a
Participant’s Equity-Based Compensation that such Participant has elected to
defer until a later year pursuant to an election under Section 3.3.

      Section 1.20 “Deferred Equity-Based Compensation Account” means the
bookkeeping account established under Section 3.3 on behalf of a Participant,
and includes any earnings credited thereon or losses charged thereto pursuant to
Section 4.3(b).

      Section 1.21 “Deferred Equity-Based Compensation Election” means the
election by a Participant under Section 3.3 to defer a portion of the
Participant’s Equity-Based Compensation. 


      Section 1.22 “Deferred Salary” means the amount of a Participant’s Base
Salary that such Participant has elected to defer until a later year pursuant to
an election under Section 3.1. Reference to a Participant’s “Basic Deferred
Salary” shall mean the first six percent (6%) of a Participant’s Base Salary
that such Participant has elected to defer under the Plan in any Plan Year.
Reference to a Participant’s “Supplemental Deferred Salary” shall mean any Base
Salary deferred by a Participant under the Plan that does not constitute Basic
Deferred Salary.

      Section 1.23 “Deferred Salary Account” means the bookkeeping account
established under Section 3.1 on behalf of a Participant, and includes any
earnings credited thereon or losses charged thereto pursuant to Article IV.

      Section 1.24 “Deferred Salary Election” means the election by a
Participant under Section 3.1 to defer until a later year a portion of his or
her Base Salary.

      Section 1.25 “Deferred SERP Distribution” means the amount of a
Participant’s SERP distribution that such Participant has elected to defer under
this Plan pursuant to an election under Section 3.4.

      Section 1.26 “Deferred SERP Distribution Account” means the bookkeeping
account established under Section 3.4 on behalf of a Participant, and includes
any earnings credited thereon or losses charged thereto pursuant to Article IV.

      Section 1.27 “Deferred SERP Distribution Election” means the election by a
Participant under Section 3.4 to defer all or a portion of the Participant’s
SERP distribution. 


      Section 1.28 “Deferred Stock Account” means the bookkeeping account
established under Section 4.3(b) on behalf of a Participant and includes, in
addition to amounts stated in that Section, any Dividend Reinvestment Return
credited thereon.

      Section 1.29 “Deferred Stock Election” means the election by a Participant
under Section 4.3(b) to have applicable deferred amounts credited in the form of
Common Stock to the Participant’s Deferred Stock Account.



--------------------------------------------------------------------------------





      Section 1.30 “Disabled” means that a Participant is totally and
permanently disabled as defined in the Company’s Long-Term Disability Plan. 

      Section 1.31 “Dividend Reinvestment Return” means the amounts which are
credited to each Participant’s Deferred Stock Account pursuant to Section 4.3(b)
to reflect dividends declared by the Company on its Common Stock.

      Section 1.32 “Equity-Based Compensation” means (i) November 24, 2003,
awards granted under the Stock Award Plan and (ii) Restricted Stock Units,
Performance Units, and Other Stock-Based Awards granted under Sections 7, 8, and
9 of the Equity-Based Compensation Plan, and does not include any such awards
that qualify as vested stock, restricted stock, stock option awards, or stock
appreciation rights.

      Section 1.33 “Equity-Based Compensation Plan” means the Becton, Dickinson
and Company 2004 Employee and Director Equity-Based Compensation Plan.

      Section 1.34 “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, or any successor statute. 


      Section 1.35 “Fiscal Year” means the fiscal year of the Company, which
currently is the twelve month period commencing on the first day of October and
ending on the last day of September of the following calendar year.

      Section 1.36 “Investment Election” means the Participant’s election to
have deferred amounts credited with hypothetical earnings credits (or losses)
that track the investment performance of the Investment Options and/or Company
Common Stock in accordance with Article IV.

      Section 1.37 “Investment Options” means those hypothetical targeted
investment options designated by the Committee as measurements of the rate of
return to be credited to (or charged against) amounts deferred to Participants’
Accounts.

      Section 1.38  “NYSE” means The New York Stock Exchange. 


      Section 1.39  “Other Stock-Based Awards” means awards granted under
Section 9 of the Equity-Based Compensation Plan.

      Section 1.40 “Participant” means a common law employee of the Company who
meets the eligibility requirements for a deferral under this Plan as set forth
in Article II and who is eligible to elect to defer amounts under this Plan in
accordance with Article III.

      Section 1.41 “Performance Units” means awards granted under Section 8 of
the Equity-Based Compensation Plan.

      Section 1.42 “Plan” means the Becton, Dickinson and Company Deferred
Compensation Plan (previously the Becton, Dickinson and Company Salary and Bonus
Deferral Plan) as from time to time in effect.

 

--------------------------------------------------------------------------------



      Section 1.43 “Plan Year” means the calendar year.

      Section 1.44 “Restricted Stock Units” means Restricted Stock Units granted
under Section 7 of the Equity-Based Compensation Plan.

      Section 1.45 “SERP” means the Becton, Dickinson and Company Retirement
Benefit Restoration Plan, as from time to time in effect. 

      Section 1.46 “Stock Award Plan” means the Becton, Dickinson and Company
Stock Award Plan as the same may be amended from time to time. 


      Section 1.47 “Stock Trust” means the Becton, Dickinson and Company
Deferred Salary and Bonus Trust established as of August 15, 1996 between the
Company and Wachovia Bank of North Carolina, N.A., as amended from time to time
thereafter.

 

--------------------------------------------------------------------------------



ARTICLE II

Eligibility and Participation



Section 2.1 Eligibility         (a)      An individual shall be eligible to
become a Participant in this Plan if the individual meets the following
requirements:       (i)      the individual is a common law employee of a unit
of the Company (or of one of its subsidiaries) to which the Plan has been
adopted pursuant to a decision by, or with the approval of, the Board of
Directors;       (ii)      the individual is not a nonresident alien of the
United States receiving no United States source income within the meaning of
sections 861(a)(3) or 911(d)(2) of the Code; and       (iii)      the employee
has annualized Base Salary of $100,000 or more for the calendar year in which
the Deferral Election is required to be made.     (b)      The Committee shall
have the ability to adjust, prospectively for any Plan Year, the dollar
limitation in Section 2.1(a)(iii).     (c)      The Committee may also:      
(i)      designate as ineligible particular individuals, groups of individuals
or employees of business units who otherwise would be eligible under Section
2.1(a); or       (ii)      designate as eligible particular individuals, groups
of individuals or employees of business units who otherwise would be ineligible
under Section 2.1(a).     (d)      An employee who, at any time, ceases to meet
the foregoing eligibility requirements, as determined in the sole discretion of
the Committee, shall thereafter cease to be a Participant eligible to continue
making deferrals under the Plan, and any deferral elections then in effect shall
cease to be effective. In such case, the individual may remain a Participant in
the Plan with respect to amounts already deferred prior to the date such
individual ceased to be an active Participant.       Section 2.2 Participation  
      (a)      Deferral Election. As soon as practicable after the Committee
determines that an employee is eligible to become a Participant, the Committee
shall                                      

 

--------------------------------------------------------------------------------





    provide the Participant with the appropriate election forms with which a
Participant may make a Deferral Election. In the case of an employee who first
becomes eligible during a Plan Year, such Deferral Election may be made within
the first thirty (30) days of eligibility with respect to any Salary to be
earned thereafter for the remainder of the Plan Year. In the case of a
newly-hired participant, such Deferral Election within the first thirty (30)
days of eligibility may also be made with respect to any Equity-Based
Compensation awarded or granted at the time of hire and to be earned thereafter.
In the case of Bonus awards granted in 2004 and 2005 and Equity-Based
Compensation awards granted in 2003 and 2004, the Deferred Bonus and Deferred
Equity-Based Compensation Elections shall be made by September 30, 2004, or such
earlier time determined by the Committee. In the event that such Deferred Bonus
and Deferred Equity-Based Compensation Elections are required by the Committee
to be made earlier than September 30, 2004, in order that the Deferral Elections
will be grandfathered under certain proposed legislation, but the legislation,
as enacted, does not grandfather the Deferral Elections, the early Deferral
Elections shall be void. If the Participant does not return the completed forms
to the Committee at such time as required by the Committee, the Participant will
not be allowed to participate in the Plan until the next Annual Open Enrollment
Period. All Deferral Elections hereunder (including any modifications of prior
Deferral Elections otherwise permitted under the Plan) may be made in accordance
with written, electronic or telephonic procedures prescribed by the Committee.  
        (b)  Contents of Deferral Election. A Participant’s Deferral Election
must be made in the manner designated by the Committee and must be accompanied
by:             (i)    an election to defer Base Salary, Bonus, and/or Company
Matching Credits and, with respect to deferrals made on or after January 1,
2002, and through December 31, 2003, a single deferral period election and
distribution option election with respect to all such amounts deferred for any
Plan Year (all such amounts deferred with respect to any Plan Year shall be
treated as a single category of deferral for purposes of determining deferral
periods and distribution options), and, with respect to amounts deferred after
December 31, 2003, a single deferral period election and distribution option
election with respect to Base Salary and Company Matching Credit (Base Salary
and Company Matching Credit deferrals with respect to any Plan Year shall be
treated as a single category of deferral for purposes of determining deferral
periods and distribution options) and separate deferral period and distribution
option elections with respect to Bonus;                                

 

--------------------------------------------------------------------------------





 

    (ii)      an election to defer Equity-Based Compensation and a deferral
period election with respect to Equity-Based Compensation, as determined by the
Committee;       (iii)      an election to defer SERP distributions and any
Company Discretionary Credits and a separate deferral period election with
respect to each such separate category of deferral;       (iv)      an
Investment Election (except with respect to an Equity-Based Compensation
Election, which shall automatically be credited to a Deferred Stock Account for
investment return purposes);       (v)      a designation of a beneficiary or
beneficiaries to receive any deferred amounts owed upon the Participant’s death;
      (vi)      subject to section 2.2(b)(i), a designation as to the form of
distribution for each separate year’s deferral and each separate category of
deferral; provided, however, that if no specific election is made with respect
to any deferred amount, the Participant will be deemed to have elected to
receive such amounts in the form of a lump sum distribution (in cash and, solely
to the extent distributable amounts are credited to the Participant’s Deferred
Stock Account at the time of the distribution, shares of Common Stock);      
(vii)      an application for a policy of life insurance under which the
Participant is the insured and the Company is the sole owner of and beneficiary
under such policy; and       (viii)      such additional information as the
Committee deems necessary or appropriate.  

 

--------------------------------------------------------------------------------





ARTICLE III 

Deferral Elections and Deferral Periods 

 

Section 3.1  Deferred Salary Election          (a)      Each Participant who has
elected to defer the maximum pre-tax elective deferral that is permitted for a
calendar year under the Becton, Dickinson and Company Savings Incentive Plan and
under Code section 402(g) may make a Deferred Salary Election with respect to
Base Salary otherwise to be paid in such calendar year, provided that a valid
Deferred Salary Election is made by the date specified in Section 3.1(b). A
Participant may elect to defer from 1% to 75% of the Participant’s Base Salary
(in increments of 1%); provided, however, that the Participant must elect a
Deferred Salary amount of at least $5,000. Notwithstanding the foregoing, any
Deferred Salary Election must be made in a manner that will ensure that the
Participant is paid a sufficient amount of Base Salary that will allow adequate
amounts available for (i) any pre-tax elective deferrals under the Becton,
Dickinson and Company Savings Incentive Plan, and (ii) any amounts to be
deferred by the Participant in order to participate in any other benefit
programs maintained by the Company.     (b)      Except with respect to Deferred
Salary Elections made by Participants who first become eligible to participate
during a Plan Year (which elections must be made as specified in Section
2.2(a)), a Deferred Salary Election with respect to Base Salary for a particular
calendar year must be made on or before the December 31 (November 9, 2001 with
respect to salary earned during the 2002 year) preceding the commencement of
such calendar year or at such earlier time as determined by the Committee. Once
a Deferred Salary Election is made, it shall be irrevocable for the applicable
calendar year and apply only to Base Salary otherwise to be paid during the
applicable calendar year. Such Deferred Salary shall be credited to the
Participant’s Deferred Salary Account as of the first business day after the
last day of each payroll period.       Section 3.2 Deferred Bonus Election      
  (a)    Each Participant who agrees to defer the maximum pre-tax elective
deferral that is permitted for a calendar year under the Becton, Dickinson and
Company Savings Incentive Plan and under Code section 402(g) may elect to make a
Deferred Bonus Election with respect to a Bonus otherwise to be paid in the
calendar year immediately following (or, in the discretion of the Committee, in
a later year following) the year of the Participant’s Deferred Bonus Election. A
Participant may elect to defer from 1% to 100% of the Participant’s Bonus (in
increments of 1%); provided,                                            

 

--------------------------------------------------------------------------------





    however, that the Participant’s Deferred Bonus Election must result in a
deferral of at least $5,000.         (b)  A Deferred Bonus Election with respect
to any Bonus to be paid in a particular calendar year must be made on or before
the September 30 preceding the commencement of such calendar year (November 9,
2001 with respect to Bonus amounts to be paid in 2002) or at such earlier time
as determined by the Committee. Notwithstanding the foregoing, with respect to
Bonus amounts that are not otherwise paid during 2007, an eligible Participant
may make a deferral election with respect to such Bonus at such time as
determined by the Committee in a manner consistent with guidance issued pursuant
to Code section 409A. Once made, a Deferred Bonus Election cannot be changed or
revoked except as provided herein. Such Deferred Bonus shall be credited to the
Participant’s Deferred Bonus Account as of the first business day in January of
the year that the Bonus otherwise would have been paid to the Participant in the
absence of any deferral hereunder.       Section 3.3 Deferred Equity-Based
Compensation Election         (a) To the extent permitted by law on a tax
deferred basis, each Participant may elect to make a Deferred Equity-Based
Compensation Election with respect to Equity-Based Compensation otherwise to be
paid in the calendar year immediately following (or, in the discretion of the
Committee, in a later year following) the year of the Participant’s Deferred
Equity-Based Compensation Election. A Participant may elect to defer from 1% to
100% of the Participant’s Equity-Based Compensation, and may make separate
elections with respect to each of the Participant’s Restricted Stock Units,
Performance Units, Other Stock-Based Awards, and November 24, 2003, awards under
the Stock Award Plan, provided, however, that the Participant’s total
Equity-Based Compensation Election must result in a deferral of at 100 units of
Equity-Based Compensation.         (b)  A Deferred Equity-Based Compensation
Election with respect to any Equity-Based Compensation to be paid in a
particular calendar year must be made on or before September 30 preceding the
commencement of such calendar year or at such earlier time as determined by the
Committee. Once made, a Deferred Equity-Based Compensation Election cannot be
changed or revoked except as provided herein. Such Deferred Equity-Based
Compensation shall be credited to the Participant’s Deferred Equity-Based
Compensation Account as soon as practicable after the Equity-Based Compensation
otherwise would vest and be paid, and will be credited for investment tracking
purposes to the Participant’s Deferred Stock Account under Section 4.3(b).      
           

 

 

--------------------------------------------------------------------------------





Section 3.4 Deferred SERP Distribution Election         (a)  Each Participant
who is otherwise a participant in the SERP may elect to make a Deferred SERP
Distribution Election, at the time specified in subsection (b) below, with
respect to a SERP distribution that is otherwise to be paid to the Participant.
A Participant may elect to defer from 1% to 100% of the Participant’s applicable
SERP distribution (in increments of 1%); provided, however, that the total of
the Participant’s Deferred SERP Distribution Election must result in a deferral
of at least $5,000.         (b)  A Deferred SERP Distribution Election with
respect to any SERP distribution payable during a particular calendar year must
be made at least one year before the date that the SERP distribution is
otherwise payable to the Participant. Once made, a Deferred SERP Distribution
Election cannot be changed or revoked except as provided herein. Such Deferred
SERP Distribution shall be credited to the Participant’s Deferred SERP
Distribution Account as soon as practicable after such amount would otherwise
have been payable to the Participant. If the Participant otherwise becomes
entitled to a SERP distribution after having made such an election and before
the end of such one-year period, such election shall be ineffective and the
applicable SERP distribution shall not be deferred hereunder.       Section 3.5
Company Matching Credits           If a Participant has made a Deferred Salary
Election in accordance with Section 3.1 or a Deferred Bonus Election in
accordance with Section 3.2, then the Participant shall be eligible to have
Company Matching Credits credited to the Participant’s Company Matching Credit
Account. Such Company Matching Credits shall be credited to the Participant’s
Company Matching Credit Account as soon as practicable as determined by the
Committee after such deferral is credited to the Participant’s Deferred Salary
Account and/or Deferred Bonus Account, but in no event less frequently than on a
monthly basis, and shall be subject to the overall Plan Year limit on such
amounts described below and the vesting schedule described in Article IV. The
amount of such Company Matching Credits for a Plan Year shall equal 75% of the
sum of the Participant’s Basic Deferred Salary deferred pursuant to Section 3.1
and the Participant’s Basic Deferred Bonus deferred pursuant t o Section 3.2;
provided, however, that in no event shall the total amount of Company Matching
Credits to which a Participant is entitled to during a Plan Year exceed 4.5% of
two (2) times the dollar limit otherwise in effect for such Plan Year under Code
section 401(a)(17). Any Company Matching Credits credited to a Participant’s
Company Matching Credit Account pursuant to a Deferred Salary Election or
Deferred Bonus Election made in accordance with the terms of the Plan are
independent of and not affected                        

 

 

--------------------------------------------------------------------------------





    by any matching contributions to which such Participant is entitled to under
the SIP.       Section 3.6 Company Discretionary Credits             The Company
may, in its sole discretion, provide for additional credits to all or some
Participants’ Accounts at any time. Such amounts shall be credited to the
Participant’s Company Discretionary Credit Account and shall be subject to the
vesting schedule established by the Company at the time such amounts are
credited.       Section 3.7 Deferral Period           With respect to amounts
deferred in accordance with Sections 3.1 through 3.6, in accordance with section
2.2(b), each Participant must elect the deferral period for each separate
category of deferral. Subject to the additional deferral provisions of Section
3.8 and the acceleration provisions of Article V, a Participant’s deferral
period may be for a specified number of years or until a specified date, subject
to any limitations that the Committee in its discretion may choose to apply,
provided that, in all events, a deferral period must be for at least two (2)
years from the first day of the Plan Year in which the deferred amounts would
otherwise be payable (or, in the case of amounts described in Section 3.5 or
Section 3.6, credited to the Participant’s Account). However, notwithstanding
the deferral period otherwise specified, payments shall be paid or begin to be
paid under the Plan in accordance with the mandatory distribution provisions in
Article V.       Section 3.8 Modification of Deferral Period         (a)  With
respect to any previously deferred amount credited to a Participant’s Accounts,
a Participant may request that the Committee approve an additional deferral
period of at least two (2) years from the date the previously deferred amounts
were otherwise payable. Any such request must be made by written notice to the
Committee at least twelve (12) months before the expiration of the deferral
period for any previously deferred amount with respect to which an additional
deferral election is requested. A separate additional deferral election is
required to be made for each separate category of previously deferred amount
that is treated as subject to a single deferral period election under section
2.2(b) above. Each such additional deferral election request shall include a
newly designated manner of payment election in accordance with the provision of
Section 5.2 below. No more than two such extensions may be elected by a
Participant with respect to any specific deferred amount.         (b) With
respect to any previously deferred amount credited to a Participant’s Accounts,
a Participant may request that the Committee approve an            

 

--------------------------------------------------------------------------------





    accelerated deferral date with respect to amounts that are not otherwise
payable for at least three (3) years from the date of such request, provided
that the resulting accelerated deferral date may not be any earlier than two (2)
years from the date of such Participant election. A separate deferral
modification election is required to be made for each separate category of
previously deferred amount that is treated as subject to a single deferral
period election under section 2.2(b) above. Each such modified deferral period
request shall include a newly designated manner of payment election in
accordance with the provisions of Section 5.2 below. No more than two such
modifications may be elected by a Participant with respect to any specific
deferred amount.                                                        

 

--------------------------------------------------------------------------------





ARTICLE IV

Participants’ Accounts 

Section 4.1 Crediting of Employee Deferrals and Company Matching and
Discretionary Credits            Deferrals to this Plan that are made under
Article III shall be credited to the Participant’s Accounts in accordance with
such rules established by the Committee from time to time. Each Participant’s
Accounts shall be administered in a way to permit separate Deferral Elections,
deferral periods, and Investment Elections with respect to various Plan Year
deferrals and compensation types as the Committee determines, in its sole
discretion, are necessary or appropriate.       Section 4.2 Investment Election
          Effective January 1, 2002, all balances reflected through December 31,
2001 credited to the Accounts of Participants who are not actively employed on
January 1, 2002 shall continue to be credited with earnings (or charged with
losses) to reflect the income (or loss) that would have been earned had the
deferred amounts been invested in the Investment Options then in effect with
respect to such Participants. With respect to amounts credited to all other
Participants’ Accounts under the Plan, Participants’ Investment Elections with
respect to deferred amounts hereunder shall be made pursuant to the written,
telephonic or electronic methods prescribed by the Committee and subject to such
rules on Investment Elections and Investment Options as established by the
Committee from time to time. Upon receipt by the Committee, and in accordance
with rules established by the Committee, an Investment Election shall be
effective as soon as practicable after receipt and proc essing of the election
by the Committee. Investment Elections will continue in effect until changed by
the Participant. An eligible Participant (including a Participant who terminates
employment on or after January 1, 2002) may change a prior Investment Election
(or default Investment Election) with respect to deferred amounts on a monthly
basis, by notifying the Committee, at such time and in such manner as approved
by the Committee. Any such changed Investment Election may result in amending
Investment Elections for prior deferrals or for future deferrals or both.      
Section 4.3 Hypothetical Earnings         (a)  General. Subject to Section 4.2,
additional hypothetical bookkeeping amounts shall be credited to (or deducted
from) a Participant’s Accounts to reflect the earnings (or losses) that would
have been experienced had                              

 

 

--------------------------------------------------------------------------------





    the deferred amounts been invested in the Investment Options selected by the
Participant as targeted rates of return, net of all fees and expenses otherwise
associated with the Investment Options. The Committee may add or delete
Investment Options, on a prospective basis, by notifying all Participants whose
Accounts are hypothetically invested in such Options, in advance, and soliciting
elections to transfer deferred amounts so that they track investments in other
Investment Options then available.         (b)  Company Stock Investment Option.
Instead of having deferred amounts credited with hypothetical earnings (or
losses) in accordance with Section 4.3(a), and subject to Section 4.2, a
Participant may elect to have all or part of the Participant’s deferred amounts
(in whole percentage increments) credited in the form of Common Stock to a
Deferred Stock Account. Such an election may be made as a part of the
Participant’s Deferral Election and thereafter on the same basis as Participants
are permitted to make other Investment Elections and using the same or similar
procedures as participants use to make other Investment Elections under Section
4.2. In addition, any amounts credited to a Participant’s Accounts other than
the Participant’s Deferred Stock Account may be transferred for hypothetical
investment tracking purposes to the Participant’s Deferred Stock Account. In all
events, once amounts are credited to a Parti cipant’s Deferred Stock Account, no
Investment Election may cause amounts credited to a Participant’s Deferred Stock
Account to be transferred for hypothetical investment tracking purposes to a
Participant’s Accounts other than the Participant’s Deferred Stock Account. All
distributions of amounts credited to a Participant’s Deferred Stock Account may
only be distributed in whole shares of Common Stock (with cash for fractional
shares).             A Participant’s Deferred Stock Account will be credited:  
          (i) as of the first business day after the last day of each bi-weekly
payroll period, with the number of shares of Common Stock (in whole shares and
fractional shares, as determined by the Committee) determined by dividing the
Participant’s deferred amounts attributable to Deferred Salary for such
bi-weekly payroll period subject to the Deferred Stock Election by the price for
shares of Common Stock, determined by the Committee, as of the day such deferred
amounts are credited to the Participant’s Account; and             (ii)
annually, as of the first business day in January of each calendar year, with
the number of shares of Common Stock (in whole shares and fractional shares, as
determined by the Committee) determined by dividing the portion of the
Participant’s Deferred Bonus and Company Matching Credits subject to the
Deferred Stock Election by the price for shares of Common Stock, determined by
the                        

 

--------------------------------------------------------------------------------





      Committee, as of the day such deferred amounts are credited to the
Participant’s Accounts; and             (iii)  at such other times as the
Committee determines with respect to all other deferred amounts under the Plan,
with the number of shares of Common Stock (in whole shares and fractional
shares, as determined by the Committee) determined by dividing the portion of
the Participant’s deferred amounts to be credited in the Deferred Stock Account
by the price for shares of Common Stock, determined by the Committee, as of the
day such deferred amounts are credited to the Participant’s Account, or, in the
case of deferred amounts measured in stock units, by crediting the account with
the same number of shares of Common Stock.            

If the Company enters into transactions involving stock splits, stock dividends,
reverse splits or any other recapitalization transactions, the number of shares
of Common Stock credited to a Participant’s Deferred Stock Account will be
adjusted (in whole shares and fractional shares, as determined by the Committee)
so that the Participant’s Deferred Stock Account reflects the same equity
percentage interest in the Company after the recapitalization as was the case
before such transaction.

If at least a majority of the Company’s stock is sold or exchanged by its
shareholders pursuant to an integrated plan for cash or property (including
stock of another corporation) or if substantially all of the assets of the
Company are disposed of and, as a consequence thereof, cash or property is
distributed to the Company’s shareholders, each Participant’s Deferred Stock
Account will, to the extent not already so credited under this Section 4.3(b),
be (i) credited with the amount of cash or property receivable by a Company
shareholder directly holding the same number of shares of Common Stock as is
credited to such Participant’s Deferred Stock Account and (ii) debited by that
number of shares of Common Stock surrendered by such equivalent Company
shareholder.

Each time the Company declares a dividend on its Common Stock, each
Participant’s Deferred Stock Account will be credited with a Dividend
Reinvestment Return equal to that number of shares of Common Stock (in whole
shares and fractional shares, as determined by the Committee) determined by
dividing (i) the amount that would have been paid (or the fair market value
thereof, if the dividend is not paid in cash) to the Participant on the total
number of shares of Common Stock credited to the Participant’s Deferred Stock
Account had that number of shares of Common Stock been held by such Participant
by (ii) the price for shares of Common Stock, determined by the Committee, as of
the dividend payment date.

                       

 

 

--------------------------------------------------------------------------------





  (c)  Limitations on Allocations and Reallocations to and From Deferred Stock
Account.             Pursuant to the Policy Statement on Insider Trading and
Compliance, as the same may be amended (the “Policy”), there are time periods
(each, a “blackout period”) during which time Participants may not effect
transactions, directly or indirectly, in Company equity securities. Under the
Policy, the Company’s Corporate Secretary may also impose additional blackout
periods with respect to some or all Participants. Participants whose ability to
effect transactions is prohibited during such blackout periods also will be
prohibited during such periods from making any Investment Election or Deferred
Stock Election that increases or decreases the amount credited to the
participant’s Deferred Stock Account. The Committee, at the direction of the
Company’s Corporate Secretary, shall adopt and implement procedures to ensure
that the provisions of this Paragraph are carried out.                 Section
4.4 Vesting             At all times a Participant shall be fully vested in his
Deferred Salary, Deferred Bonus, Deferred Equity-Based Compensation, and
Deferred SERP Distribution Accounts hereunder (including any earnings or losses
and Dividend Reinvestment Return thereon). A Participant shall become vested in
any Company Matching Credits in the same manner and to the same extent as the
Participant is vested in matching contributions otherwise credited to the
Participant under the Becton, Dickinson and Company Savings Incentive Plan. A
Participant shall become vested in any Company Discretionary Credits pursuant to
the vesting schedule established by the Company at the time such Credits, if
any, are made. Except as otherwise provided in Section 5.1(b) (death) or Section
5.1(c) (disability), if a Participant terminates employment at any time prior to
becoming fully vested in amounts credited to the Participant’s Accounts
hereunder, the nonvested amounts credited to the Participant’s Accounts shall be
immediately forfeited and the Participant shall have no right or interest in
such nonvested deferred amounts.         Section 4.5 Account Statements        
    Within 60 days following the end of each Plan Year (or at such more frequent
times determined by the Committee), the Committee shall furnish each Participant
with a statement of Account which shall set forth the balances of the
individual’s Accounts as of the end of such Plan Year (or as of such time
determined by the Committee), inclusive of tracked earnings (or losses) and any
Dividend Reinvestment Return. In addition, the Committee shall maintain records
reflecting each year’s deferrals separately by type of compensation.

 

--------------------------------------------------------------------------------





ARTICLE V

Distributions and Withdrawals

Section 5.1 Timing of Distribution           (a)  Time of Distribution –
Distributions Other than Death, Disability, or Scheduled Distributions. Except
as otherwise provided herein in the case of a Participant who retires and
subject to Section 5.1(d), a Participant’s vested Accounts shall be paid or
commence to be paid, in the form of distribution elected in a particular
Deferral Election (subject to Section 5.2), at such date as determined in the
sole discretion of the Committee following the earlier of: (i) the Participant’s
termination of employment, or (ii) the date otherwise specified in the
Participant’s Deferral Election. In the case of a Participant who retires from
employment hereunder (as defined below), and subject to Section 5.1(d), a
Participant’s vested Accounts shall be paid or commence to be paid, in the form
of distribution elected in a particular Deferral Election (subject to Section
5.2), at such date as determined in the sole discretion of t he Committee
following the later of: (i) the Participant’s retirement from active employment
(or, in the case of certain Equity-Based Compensation that vests one year after
retirement, one year after retirement), or (ii) the date otherwise specified in
the Participant’s Deferral Election; provided however that, in all events
distributions to such a retired Participant must be made (or commence to be
paid) as of the earlier of the Participant’s attainment of age 70 or death. For
purposes of this Section 5.1(a), a Participant has “retired” from active
employment if:             (i)  the Participant terminates from active
employment after having attained age 65 with five years of service with the
Company or an affiliate;             (ii)  the Participant terminates from
active employment after having attained age 55 with ten years of service with
the Company or an affiliate; or                     (iii)  the Committee, in its
sole discretion, otherwise determines that the Participant has retired for this
purpose.           (b) Timing of Distributions – Participant’s Death. If a
Participant dies before the full distribution of the Participant’s Accounts
under this Article V, any deferred amounts that are not vested and have not
previously been forfeited shall become 100% vested. Unless the Participant had
commenced receiving installment payments, as soon as practicable after the
Participant’s death, all remaining amounts credited to the Participant’s
Accounts shall be paid in a single lump sum payment to the Participant’s        
               

 

--------------------------------------------------------------------------------





    named beneficiary (or beneficiaries). In the absence of any beneficiary
designation, payment shall be made to the personal representative, executor or
administrator of the Participant’s estate. Beneficiary designations may be
changed by a Participant at any time without the consent of the Participant’s
spouse or any prior beneficiary. If the Participant dies after having commenced
to receive installment payments, the Participant’s beneficiary may accelerate
the payment of any remaining installment payments as follows:             (i) 
The beneficiary may request (within a reasonable time after the Participant’s
death, as specified by the Committee) that all remaining installment payments
that are otherwise to be paid to the beneficiary at least twelve (12) months
after the date of the request be accelerated and paid in a single lump sum
payment as of a date specified by the Committee that is at least twelve (12)
months after the date of the request; or             (ii)  The beneficiary may
request (within a reasonable time after the Participant’s death, as specified by
the Committee) that all remaining installment payments that are otherwise to be
paid to the beneficiary be accelerated and paid in the form of an immediate lump
sum payment, subject to the requirement that ten percent (10%) of the remaining
amounts be permanently forfeited.           (c) Timing of Distributions –
Participant’s Disability. Notwithstanding anything in the Plan to the contrary,
if a Participant becomes Disabled, the Participant will be treated as having
terminated employment and any deferred amounts that are not vested and have not
previously been forfeited shall become 100% vested. Notwithstanding anything in
a Participant’s Deferral Election to the contrary with respect to payment
commencement, as soon as practicable after the Participant becomes Disabled, all
remaining amounts credited to the Participant’s Accounts shall be paid or
commence to be paid to the Participant in the form of distribution elected by
the Participant in the Participant’s Deferral Election. In addition, as soon as
practicable after the Participant becomes Disabled, the Participant may request
that the Committee change any installment distribution election so that amounts
subject to the election are accelera ted and paid in the form of a single lump
sum distribution. Such distribution shall be made only if the Committee, taking
into account the type of factors taken into account in the event of a hardship
under Section 5.1(f), in its sole discretion, approves such request.          
(d)  Scheduled Distribution. As a part of the Participant’s Deferral Election, a
Participant may elect to receive a lump sum distribution or annual installments
(over 2, 3, 4 or 5 years, as elected by the Participant) equal to all or any
part of the vested balance of the Participant’s Accounts to be paid (or commence
to be paid) at a scheduled distribution date, subject to                        

 

 

--------------------------------------------------------------------------------





    the timing requirements in Section 5.1(a). For these purposes, the amount of
each installment payment shall be determined by multiplying the value of the
Participant’s remaining vested Accounts subject to the scheduled distribution
election by a fraction, the numerator of which is one (1) and the denominator of
which is the number of calendar years remaining in the installment period. These
scheduled distributions are generally available only for distributions that are
scheduled to commence to be paid while a Participant is employed by the Company.
If a Participant terminates employment before commencing receipt of scheduled
distributions, the timing requirements of Section 5.1(a) shall apply (which
requirements provide for payment upon termination of employment, unless the
Participant has attained retirement age, in which case a later distribution date
may apply). If a Participant terminates employment while receiving scheduled
installment payments, such installme nt payments shall continue to be paid in
the same form of distribution, subject to the Participant’s right to accelerate
the remaining payments in accordance with Section 5.1(e) or Section 5.1(f).
Notwithstanding the foregoing, if a Participant’s employment is terminated for
cause, as determined by the Company, full payment of all remaining amounts in
such Participant’s Account shall be paid in the form of a single lump sum
payment as soon as practicable after such termination.           (e)  Early
Distribution. Notwithstanding any other provision of the Plan, a Participant or
beneficiary may, at any time prior to or subsequent to commencement of payments,
request in writing to the Committee to have any or all vested amounts in his or
her Accounts paid in an immediate lump sum distribution, provided that an amount
equal to ten percent (10%) of the requested distribution shall be permanently
forfeited from the Participant’s Accounts prior to such distribution. Any such
lump sum distribution shall be paid as soon as practicable after the Committee’s
receipt of the Participant’s (or beneficiary’s) request. The minimum permitted
early distribution under this Section 5.1(e) shall be $3,000.           (f) 
Hardship Distribution. At any time prior to the time an amount is otherwise
payable hereunder, an active Participant may request a distribution of all or a
portion of any vested amounts credited to the Participant’s Accounts on account
of the Participant’s financial hardship, subject to the following requirements:
            (i)  Such distribution shall be made, in the sole discretion of the
Committee, if the Participant has incurred an unforeseeable emergency.          
  (ii)  For purposes of this Plan, an “unforeseeable emergency” shall mean an
unanticipated emergency that is caused by an event beyond the control of the
Participant and that would result in severe financial hardship to the
Participant resulting from a sudden                        

 

--------------------------------------------------------------------------------





      and unexpected illness or accident of the Participant or of a
Participant’s dependent (as defined in Code section 152(a)), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the
Participant’s control. The circumstances that will constitute an unforeseeable
emergency will depend upon the facts of each case and be based on the
information supplied by the Participant, in writing, pursuant to the procedure
prescribed by the Committee. In addition to the foregoing, distributions under
this subsection shall not be allowed for purposes of sending a child to college
or the Participant’s desire to purchase a home or other residence. In all
events, distributions made on account of an unforeseeable emergency are limited
to the extent reasonably needed to satisfy the emergency need.            
(iii)  Notwithstanding the foregoing, payment under this subsection may not be
made to the extent that such hardship is or may be relieved:               (A) 
through reimbursement or compensation by insurance or otherwise,                
(B)  by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship, or            
    (C) by cessation of deferrals under the Plan.                         (iv) 
All distributions under this subsection shall be made in cash as soon as
practicable after the Committee has approved the distribution and that the
requirements of this subsection have been met.               (v)  The minimum
permitted hardship withdrawal shall be $3,000.           Section 5.2 Form of
Distribution         (a)  General. Except as otherwise provided in this Article
V, all amounts payable from a Participant’s Accounts shall be paid in one of the
forms of distribution described in Subsections (b) and (c) below, as elected by
the Participant in a Deferral Election or as modified by the Participant in
accordance with Subsection (d) below. Any Participant who fails to elect a form
of distribution with respect to any deferral amount (or any compensation type)
shall be deemed to have elected to receive such amounts in the form of a lump
sum distribution in cash and, to the extent distributable amounts are credited
to the Participant’s Deferred Stock Account, in shares of Common Stock (with any
fractional share interest therein paid in cash to the extent of the then fair
market value thereof).                                  

 

 

--------------------------------------------------------------------------------





  (b)  Lump Sum Distribution. A Participant may elect, in accordance with such
procedures established by the Committee, to have any vested deferral amounts
credited to his Accounts paid in the form of a single lump sum distribution at
the time otherwise required or permitted under the Plan.           (c)  Annual
Installment Distributions. A Participant may elect, in accordance with such
procedures established by the Committee, to have any vested deferral amounts
credited to his Accounts paid at the time otherwise required or permitted in the
form of annual installments over a 5, 10 or 15-year period commencing at the
time otherwise required or permitted under the Plan and paid annually thereafter
for the remainder of the installment period (subject to Section 5.1(b)). For
these purposes, the amount of each installment payment shall be determined by
multiplying the value of the Participant’s remaining vested Accounts by a
fraction, the numerator of which is one (1) and the denominator of which is the
number of calendar years remaining in the installment period. Notwithstanding
the foregoing, if a Participant’s employment is terminated for cause, as
determined by the Company, full payment of all remaining amounts in such
Participant’s Account shall be paid in the form of a single lump sum payment as
soon as practicable after such termination.           (d)  Change in Form      
      (i)  Notwithstanding the foregoing, in accordance with the written,
telephonic or electronic procedures prescribed by the Committee, a Participant
may elect to change the form applicable to a particular category of deferral at
any time, provided that such election must be made at least twelve (12)
consecutive months before the date on which such distribution otherwise would
have been made or commenced. Any such change that is not in effect for at least
the applicable twelve (12) month period shall be disregarded and the last valid
election shall be substituted in its place. In the absence of such a valid
election, distribution shall be made in the form of a single lump sum
distribution in cash and, to the extent distributable amounts are credited to
the Participant’s Deferred Stock Account, in shares of Common Stock (with any
fractional share interest therein paid in cash to the extent of the then fair
market value thereof).             (ii) In addition, with respect to a
Participant who has commenced receiving installment payments, such Participant
may elect, pursuant to the written, telephonic or electronic method prescribed
by the Committee (or its delegate), to have all remaining installment payments
that are otherwise to be paid to the Participant at least twelve (12) months
after the date of the election be accelerated and paid in a single lump sum
payment as of a date specified by the Committee that is at least twelve (12)
months after the date of the election.                

 

--------------------------------------------------------------------------------



ARTICLE VI

General Provisions


Section 6.1 Unsecured Promise to Pay           The Company shall make no
provision for the funding of any amounts payable hereunder that (i) would cause
the Plan to be a funded plan for purposes of section 404(a)(5) of the Code, or
Title I of ERISA, or (ii) would cause the Plan to be other than an “unfunded and
unsecured promise to pay money or other property in the future” under Treasury
Regulations § 1.83-3(e); and, except to the extent specified in the Stock Trust
following a “change of control” (as defined in the Stock Trust) of the Company,
the Company shall have no obligation to make any arrangement for the
accumulation of funds to pay any amounts under this Plan. Subject to the
restrictions of the preceding sentence and in Section 4.3, the Company, in its
sole discretion, may establish one or more grantor trusts described in Treasury
Regulations § 1.677(a)-1(d) to accumulate funds and/or shares of Common Stock to
pay amounts under this Plan, provided that the assets of such trust(s) shall be
required to be used to satisfy the claims of the Company’s general creditors in
the event of the Company’s bankruptcy or insolvency.       Section 6.2 Plan
Unfunded           In the event that the Company (or one of its subsidiaries)
shall decide to establish an advance accrual reserve on its books against the
future expense of payments hereunder, such reserve shall not under any
circumstances be deemed to be an asset of this Plan but, at all times, shall
remain a part of the general assets of the Company (or such subsidiary), subject
to claims of the Company’s (or such subsidiary’s) creditors. A person entitled
to any amount under this Plan shall be a general unsecured creditor of the
Company (or the Participant’s employer subsidiary) with respect to such amount.
Furthermore, a person entitled to a payment or distribution with respect to any
amounts credited to Participant Accounts shall have a claim upon the Company (or
the Participant’s employer subsidiary) only to the extent of the vested
balance(s) credited to such Accounts.       Section 6.3 Designation of
Beneficiary           The Participant’s beneficiary under this Plan with respect
to amounts credited to the Participant’s Accounts hereunder shall be the person
designated to receive benefits on account of the Participant’s death on a form
provided by the Committee.                        




--------------------------------------------------------------------------------





Section 6.4 Expenses           All commissions, fees and expenses that may be
incurred in operating the Plan and any related trust(s) established in
accordance with the Plan (including the Stock Trust) will be paid by the
Company.       Section 6.5 Voting Common Stock           Each Participant who
has a Deferred Stock Account shall be entitled to provide directions to the
Committee to cause the Committee to similarly direct the Trustee of the Stock
Trust to vote, on any matter presented for a vote to the shareholders of the
Company, that number of shares of Common Stock held by the Stock Trust
equivalent to the number of shares of Common Stock credited to the Participant’s
Deferred Stock Account. The Committee shall arrange for distribution to all such
Participants in a timely manner all communications directed generally to the
shareholders of the Company as to which their votes are solicited. If the Stock
Trust ever holds fewer shares of Common Stock than there are shares allocated to
Deferred Stock Accounts under the Plan as to which timely and proper directions
have been received from the applicable Plan participants, the Committee will
direct the Trustee to vote all shares held in the Stock Trust in the same
proportion as the total s hares covered by timely and proper directions that
have been directed to be voted.       Section 6.6 Non-Assignability          
Participants, their legal representatives and their beneficiaries shall have no
right to anticipate, alienate, sell, assign, transfer, pledge or encumber their
interests in the Plan, nor shall such interests be subject to attachment,
garnishment, levy or execution by or on behalf of creditors of the Participants
or of their beneficiaries.       Section 6.7 Mandatory Deferral          
Notwithstanding any other provision of this Plan, the Compensation and Benefits
Committee of the Company’s Board of Directors may require an employee to defer:
(i) the portion of any Base Salary, Bonus amount, Equity-Based Compensation, or
SERP distribution, or (ii) the portion of any payment from any Account
hereunder, in any case where the Company anticipates that such portion otherwise
would be nondeductible pursuant to section 162(m) of the Code.       Section 6.8
Employment/Participation Rights         (a) Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment at any time, nor confer upon any Participant any right to continue in
the employ of the Company.            

 

 

--------------------------------------------------------------------------------





  (b) Nothing in the Plan shall be construed to be evidence of any agreement or
understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.         (c)  No employee shall have a right to be selected as a
Participant, or, having been so selected, to be continued as a Participant.    
    (d) Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.       Section 6.9 Severability           If any particular provision of
the Plan shall be found to be illegal or unenforceable for any reason, the
illegality or lack of enforceability of such provision shall not affect the
remaining provisions of the Plan, and the Plan shall be construed and enforced
as if the illegal or unenforceable provision had not been included.      
Section 6.10 No Individual Liability           It is declared to be the express
purpose and intention of the Plan that no liability whatsoever shall attach to
or be incurred by the shareholders, officers, or directors of the Company (or
any affiliate) or any representative appointed hereunder by the Company (or any
affiliate), under or by reason of any of the terms or conditions of the Plan.  
    Section 6.11 Tax and Other Withholding           The Company shall have the
right to deduct from any payment made under the Plan any amount required by
federal, state, local, or foreign law to be withheld with respect to such
payment. The Company shall also have the right to withhold from other current
salary or wages any amount required by federal, state, local, or foreign law to
be withheld with respect to compensation deferred under the Plan at any time
prior to payment of such deferred compensation, or if such other current salary
or wages are insufficient to satisfy such withholding requirement, to require
the Participant to pay the Company such amount required to be withheld to the
extent such requirement cannot be satisfied through withholding on other current
salary or wages. Additionally, should deferrals under this Plan cause there to
be insufficient current salary or wages for purposes of withholding taxes or
other amounts required by federal, state, local, or foreign law to be withheld
from current salary or wages, the Company shall require the Participant to pay
the Company such amount required to be withheld to the extent such requirement
cannot be satisfied through withholding on other                  

 

 

--------------------------------------------------------------------------------





    current salary or wages. Amounts deferred under the Plan will be taken into
account for purposes of any withholding obligation under the Federal Insurance
Contributions Act and Federal Unemployment Tax Act at the later of the Plan Year
during which the services are performed or the Plan Year during which the rights
to the amounts are no longer subject to a substantial risk of forfeiture, as
required by section 3121(v) and 3306(r) of the Code and the regulations
promulgated thereunder.       Section 6.12 Applicable Law           This Plan
shall be governed by and construed in accordance with the laws of the State of
New Jersey except to the extent governed by applicable federal law.      
Section 6.13 Incompetency           Any person receiving or claiming benefits
under the Plan shall be conclusively presumed to be mentally competent and of
age until the Committee receives written notice, in a form and manner acceptable
to it, that such person is incompetent or a minor, and that a guardian,
conservator, or other person legally vested with the care of his estate has been
appointed. If the Committee finds that any person to whom a benefit is payable
under the Plan is unable to properly care for his or her affairs, or is a minor,
then any payment due (unless a prior claim therefor shall have been made by a
duly appointed legal representative) may be paid to the spouse, a child, a
parent, or a brother or sister, or to any person deemed by the Committee to have
incurred expense for the care of such person otherwise entitled to payment. If a
guardian or conservator of the estate of any person receiving or claiming
benefits under the Plan shall be appointed by a court of competent jurisdiction,
payments shall be made to such guardian or conservator provided that proper
proof of appointment is furnished in a form and manner suitable to the
Committee. Any payment made under the provisions of this Section shall be a
complete discharge of liability therefor under the Plan.       Section 6.14
Notice of Address           Any payment made to a Participant or a designated
beneficiary at the last known post office address of the distributee on file
with the Committee, shall constitute a complete acquittance and discharge of any
obligations of the Company under this Plan, unless the Committee shall have
received prior written notice of any change in the condition or status of the
distributee. Neither the Committee, the Company nor any director, officer, or
employee of the Company shall have any duty or obligation to search for or
ascertain the whereabouts of a Participant or a designated beneficiary.        
         

 

 

--------------------------------------------------------------------------------



 

ARTICLE VII

Administration

Section 7.1 Committee           Prior to a Change in Control, the Plan shall be
administered by the Committee. The Committee shall have the exclusive right to
interpret the Plan (including questions of construction and interpretation) and
the decisions, actions and records of the Committee shall be conclusive and
binding upon the Company and all persons having or claiming to have any right or
interest in or under the Plan. The Committee may delegate to such officers,
employees or departments of the Company, or to service-providers or other
persons, such authority, duties, and responsibilities of the Committee as it, in
its sole discretion, considers necessary or appropriate for the proper and
efficient operation of the Plan, including, without limitation, (i)
interpretation of the Plan, (ii) approval and payment of claims, and (iii)
establishment of procedures for administration of the Plan. Notwithstanding the
foregoing, after a Change in Control, the trustee of any grantor trust
established for th e purpose of accumulating funds to satisfy the obligations
incurred by the Company under this Plan shall administer the Plan and shall have
the same privileges and rights as given to the Committee prior to a Change in
Control.       Section 7.2 Claims Procedure           Any person dissatisfied
with the Committee’s determination of a claim for benefits (or claim for
eligibility for participation) hereunder must file a written request for
reconsideration with the Committee. This request must include a written
explanation setting forth the specific reasons for such reconsideration. The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant. Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation. The Committee shall review its
determination promptly and render a written decision with respect to the claim.
Such decision of the Committee shall be conclusive, binding, and final upon all
claimants under this Plan.                        

 

 

--------------------------------------------------------------------------------



ARTICLE VIII

Amendment, Termination and Effective Date

Section 8.1

Amendment of the Plan

Subject to Section 8.3, the Plan may be wholly or partially amended or otherwise
modified at any time by written action of the Board of Directors.

      Section 8.2

Termination of the Plan

Subject to the provisions of Section 8.3, the Plan may be terminated at any time
by written action of the Board of Directors.

      Section 8.3

No Impairment of Benefits

Notwithstanding the provisions of Sections 8.1 and 8.2, no amendment to or
termination of the Plan shall reduce the amount credited to any Participant’s
Accounts hereunder.

      Section 8.4

Effective Date

The Plan, as previously amended and restated, was effective as of August 15,
1996. The Plan as set forth herein is amended and restated effective as of March
27, 2007.

                       

 


 

--------------------------------------------------------------------------------